DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montaigne et al., U.S. Patent Publication Number 2016/0364913 A1.

Regarding claim 1, Montaigne discloses a computer apparatus comprising: at least one processor in data communication with a memory storing processor executable code for configuring the at least one processor (paragraph 0013, providing an augmented reality system including a receiver, a processor and an output device) to: receive one or more image streams (paragraph 0038, augmented reality system may use a camera to perform image recognition; paragraph 0065, an augmented reality system may provide a live direct view of a working space); identify one or more landmarks in each image stream, the one or more landmarks each corresponding to a fixed point on an aircraft seat frame (paragraph 0038, recognizing the targeting object and/or a point of attachment, e.g. via image recognition; paragraph 0099, may show a plurality of attachment areas in the working space; figures 1 and 4); orient and locate a 3D component model with respect to the landmarks (paragraphs 0033-0036, an indication of the points, where the measurement device should be mounted or placed; where a calibrating object should be placed; where a targeting object should be placed; paragraph 0136, may enable 3D virtual objects to be displayed and/or manipulated, various parts of the aircraft, may be displayed as 3D virtual objects; figure 4, indication of a direction to locate targeting object); and render an overlay of the 3D component model to appear at a real-world location of a correspond installation component during an installation step in a sequence of installation steps (paragraph 0037, the indicated point may be overlaid on the working space or an image of the working space; paragraph 0092, the augmented reality system may output, instructions to the user, the augmented reality system may output an indication to the user of where to place the targeting objects).

Regarding claim 2, Montaigne discloses wherein the at least one processor is further configured to: determine that the installation step is complete (paragraph 0105, augmented reality system may provide a visual display of mounting the measurement device; once the user has carried out the instruction, he may confirm the completion to the augmented reality system); and render an overlay of a subsequent 3D component model to appear at a real-world location of a correspond installation component during a subsequent installation step in the sequence of installation steps (paragraph 0105, wherein the augmented reality system may indicate to the user available options and/or commands, e.g. say NEXT when finished).

Regarding claim 3, Montaigne discloses wherein the 3D component model comprises an installation animation specific to the installation step (paragraph 0053, showing, by the augmented reality system, an indication of a direction to move the targeting object, such that after the targeting object is moved in the indicated direction; paragraph 0065, the element of the live direct view or indirect video view are supplemented by computer-generated input such as sound, video, graphics and/or GPS data, Examiner interpret the supplementing of computer-generated graphics and video as an animation).

Regarding claim 4, Montaigne discloses wherein the at least one processor is further configured to: identify a type of aircraft seat frame based on the landmarks (figure 2; paragraph 0003, type of aircraft, the company for whom the aircraft is build, the purpose for which the aircraft is build, type of seats being used and the location the seats within the aircraft; paragraph 0123, augmented reality system 100 may also specify (or output to the user) a number of points of attachment); and apply a 3D component model specific to the type of aircraft seat frame (paragraph 0134, augmented reality system can be used to see a virtual 3D model of an object, e.g. an aircraft part; figure 3).

Regarding claim 5, Montaigne discloses wherein the at least one processor is further configured to: receive a request from an installer for a detailed installation step (paragraph 0005, codes are scanned and detailed information regarding the seating layout is displayed for the user); and render a high-detail 3D component model including more detailed installation instructions as compared to the corresponding 3D component model (paragraph 0005, detailed information regarding the seating layout is displayed for the user, e.g. on an electronic display).

Regarding claim 6, Montaigne discloses wherein the at least one processor is further configured to continuously re-render the overlay to continuously correspond to the real-world location when an installer moves (paragraph 0134, a smart glove may be worn by the user and may be capable of communicating with the augmented reality system, when the user moves the glove, the augmented reality system enables the user to virtually manipulate the orientation/rotation of the virtual 3D model).

	Regarding claims 7-12, they are rejected based upon similar rational as above claims 1-6.  Montaigne further disclose a method (paragraph 0013).

	Regarding claims 14-19, they are rejected based upon similar rational as above claims 1-6.  Montaigne further discloses a system comprising: one or more cameras (paragraph 0038, augmented reality system may include a camera); one or more display devices configured to overlay a rendered image onto a real- world scene (paragraph 0092, augmented reality system 100 may output (e.g. display or show) instructions to the user e.g. via the smart glasses); and at least one processor in data communication with a memory storing processor executable code for configuring the at least one processor (paragraph 0013, an augmented reality system including a receiver, a processor and an output device; figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montaigne as applied to claims7 and 14  above, and further in view of DeLuca, U.S. Patent Publication Number 2016/0183877 A1.

Regarding claim 13, however it is noted that Montaigne discloses augmented reality, but fails to specifically disclose wherein rendering the overlay comprises stereoscopic rendering.
DeLuca discloses wherein rendering the over comprises stereoscopic rendering (paragraph 0075, rendered on display is a stereoscopic image pair).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality display as disclosed by Montaigne, the stereoscopic rendering on the display as disclosed by DeLuca, to provide a motion parallax view of the object image, or augmented image, to account for a user’s perspective moving. 

Regarding claim 20, however it is noted that Montaigne fails to disclose wherein the one or more display devices comprise a stereoscopic display device.
	DeLuca discloses wherein the one or more display devices comprise a stereoscopic display device (paragraph 0002, augmentation of a virtual reality object projected by a stereoscopic display).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality display as disclosed by Montaigne, the stereoscopic display as disclosed by DeLuca, to allow an augmented reality display wherein the augmented information may be projected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tyson, II, U.S. Patent Number 11,132,479 B1

Tyson discloses col. 13, lines 28-31, imaging components, which may include one or more cameras that are configured to capture the images of the work area; col. 14, lines 2-5, location of the structure to which the components are being assembled is identified with the imaging component; col. 14, lines 10-18, the structure position represents the structure at its initial location, components are to be installed on the structure, assemble of certain structures, such as, for example, an aircraft the structure may be supported on a frame; col. 23, line 65- col. 24, line 3, each component that will be tracked into position will have a specific CAD drawing with manufacturing coordinates, allowing it to be tracked in real-time by the points on the component; col. 13, lines 50-53, a component is identified and its movement is continuously tracked by the imaging components, within the assembly field of view; col. 15, lines 1-5, tracked in real-time to ensure that the component is being installed in the correct location; the system may track the structure and component and provide indicia in the form of a projected guide or information on a display such as a monitor or AR display; col. 36, lines 24-29, the user views an augmented reality headset that displays the positioning of the structure and stringer that is being installed, the stringer position is identified and displayed so that the display includes a real-time position of the component, which is the stringer here, to be installed.

Maggiore, U.S. Patent Publication Number 2013/0278635 A1

Maggiore discloses paragraph 0043, sensing device capable of capturing sensing data belonging to a working space; paragraph 0046, capturing at least part of the first set-up component with the first marker and at least a part of the second component with the second marker by means of the sensing device, where the first and second markers are identified by the processing device; paragraph 0047, deciding whether the first set-up component and the second set-up component are connected to each other based on the captured position of the first marker and second marker; 
paragraph 0048, outputting an augmented representation of the at least part of the captured sensing data and the decision of the status of connection; paragraph 0034, the step of outputting may comprising a part of the captured sensing data and representation of the status of alignment ; the status information can be overlayed to the display of the captured sensing data; paragraph 0326, An augmented reality display assembly 362 of the second connector 364 uses a dynamic screen to present an animated visual augmented reality display 360 that can instruct the operator through text, symbols, iconography, animation, video, audio, and/or other content the next step in the proper assembly of the connectors 366, 364. 

Guglielmo et al., U.S. Patent Number 11,029,671 B1

Guglielmo discloses Col. 9, lines 45-56, Using augmented reality glasses 560, an installer is able to view the relevant interior portion of the aircraft, and augmented reality display 500 superimposes the images of the wire harness assembly components and the appropriate connections are also highlighted in the augmented reality display 500. Furthermore, as with the embodiment described in FIG. 3A, a text box 622 is shown on augmented reality display 500 to provide written instruction to assist the installer in making the appropriate connections. Using augmented reality glasses 560 serves to reduce or prevent faults and misconnections in the field when installing a completed wire harness assembly; Col. 11, lines 39-45
circuit indexing sub-system 24 such that every tube 39 within the array 38 of the cart/magazine is identified and indexed to contain a known type of circuit element 20. In this manner, indexed circuit storage system 36 may be loaded with a full circuit element set appropriate for the manufacture of one or more particular batch(es) of wire harnesses; col. 13, lines 49-58, assembly table of the present invention is generally comprised of assembly table support frame 52 which positions and supports one or more assembly table programmable modules represented by 54a & 54b in FIG. 8B. In the preferred embodiment of the present invention, a versatile system might 
incorporate as many as twelve assembly table programmable modules, with four layout boards per module, that may be used individually or collectively depending upon the size and complexity of the wire harness being constructed.

Meriaz et al., U.S. Patent Publication Number 2021/0049822 A1

Meriaz discloses paragraph 0067, receiving input the user would like to access the interactive search feature; paragraph 0067, a model of the item can be provided; may provide the 3S or 3D model to be displayed to the user; each 2D or 3D model may be configured to represent one or more components of the item.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616